On Rehearing.
DAWKINS, J.
[3] A further examination into the record in this case convinces us that we were in error as to the facts. It can hardly be disputed that the fire which destroyed the property of the plaintiffs was started by sparks or live cinders emitted from the locomotive of the defendant company, and the question is: Does the proof reasonably show this to have been due to a faulty condition of the engine, or, specifically, the spark arrester?
By actual measurement, the front line of the platform of the moss factory was 67 feet from the track on which the locomotive whose sparks started the fire passed. The evidence further shows that the fire began and was first discovered either immediately in front of and in contact with the building facing the railroad track, or at the side, a little farther distant. The wind was blowing from the direction of the track and towards the building, and the fire broke out directly after the train had passed. So that we are confronted with the fact that a fire was started by the engine in question at least 60 feet from where the sparks or cinders were emitted. A number of witnesses also testified that live cinders were thrown as the train passed, some of which fell on and burned the clothes and flesh of persons farther away even than the moss factory.
As against the showing above indicated appears the testimony of those who inspected the spark arrester before and after the fire, and who say that it was in perfect condition. They also say that an engine in such condition could not throw live cinders as much as 25 feet from the track. But they are contradicted by the physical or mechanical action of the engine itself, which did start the fire more than twice that far away. What, then, must be the inevitable conclusion? If a properly equipped engine could not have started the fire in the manner in which the overwhelming weight of the evidence shows this one to have been started, this one undoubtedly must have been faulty.
Had it been shown that the fire started in loose moss in close proximity to the track and then spread to the building, in view of the circumstances of the absence of the watchman, whose duty it was to watch the building, we think a case would have been made out to preclude plaintiffs’ recovery, regardless of any plea of contributory negligence; for we recognize that it has so far proven impracticable to construct an engine which will not emit some sparks, and that the demands of commerce require that trains shall be operated. And we think further that, if the plaintiff had alleged such a state of facts, an exception of no cause of action could and should have been sustained. It is true that some of the witnesses testify that loose moss was scattered around over the premises, but we take it that in a factory of this kind, much like a cotton gin, it would be impracticable to operate without some of the moss being scattered about and in the building. Yet would not those operating the factory have a right reasonably to assume that the trains of defendant would be drawn by properly equipped engines, and that live sparks or cinders would not be thrown sufficiently far to ignite the building? In any event the evidence shows that the fire started immediately at or in contact with the building, and the thing which started it must be held to have been the proximate cause of the loss, whatever may have been the view if it had started under circumstances which would have permitted those who were or should have been in charge to prevent its spreading.
Under the state of facts which we have *565outlined, therefore, the defendant is liable for the damages which it caused. Tortorice v. Yazoo & Mississippi Valley Railway Co., 142 La. 229, 76 South. 620.
The Quantum of Damages.
In the case of Palmetto Moss Factory and ■others against the defendant the lower court allowed the sum of $1,922.24 in favor of the Moss Factory and $719.51 for the German Fire Insurance Company. Defendant contends that under this conclusion, the railway company is made to pay for the machinery (which was the only part of the property belonging to the Moss Factory that was insured) twice, once to each of the plaintiffs. However, we believe that counsel for defendant have a misconception of how the lower judge figured the loss. Considering that in the opinion he says that he finds that the proof establishes the loss claimed in items 2 and 3 of article 9 and the item claimed in article 10 of the petition, but does not support item 1 of article 9 in its entirety, we think his calculation was as follows:
Item 2 of article 9............................$1,175.40
Item 3 of article 9............................ 6.00
Item embraced in article 10................. 500.00
Item 1 of article 9 (as revised by lower court) ........................................ 960.45
$2,641.85
Less amount paid by Insurance Co....... 719.51
Balance due Palmetto Moss Factory........$1,922.34
So that it will be seen that the lower court did not render a double judgment for the same item in favor of both plaintiffs, but apparently deducted from the judgment of the Moss Factory the item of $719.51 for which it gave judgment in favor of the insurance company.
[4] However, we think the court below made an error in allowing a recovery for the $500 claimed as prospective profits on the sale of the moss, both because it is not sufficiently established by proof, as a matter of fact, and because, in an action ex delicto, in the absence of fraud or malice, there is no basis, as a matter of law, for the allowance of such damages, as there would be in an action for the violation of a contract where such loss entered into the contemplation of the parties. The item of $1,175.40 covers the value of the moss destroyed, and we think this is all the Moss Factory was entitled to recover under the circumstances, and that plaintiff Palmetto Moss Factory should recover $1,422.34. 1 Sutherland on Damages (3d Ed.) p. 302, § 105.
[5] Defendant further complains that the judgment in favor of Charles Meyer in the sum of $2,164.06 is excessive, because: First, in the settlement and subrogation with and to the German Fire Insurance Company plaintiff placed a value of $2,013.06 on the property destroyed; and, second, to allow a recovery for $2,164.06 would also compel the defendant to pay both plaintiff and the German Fire Insurance Company for the same loss to the extent of $1,000. However, as in the other case, defendant loses sight of the fact that the lower court in this case, as in the other, deducted from the claim of Meyer the sum for which the insurance company was given judgment. He found that the demand of plaintiff was supported by the proof in its entirety, that is, $3,164.06, but only gave judgment aggregating that amount in favor of both parties. Under the proof, we do not think plaintiff Meyer is entitled to recover as for a new building, as is contemplated in the estimate of materials, labor, etc., for rebuilding; but he should recover for the actual value of the property destroyed. We think that at least one-third should be deducted from the figures submitted to cover the depreciation of the old building which was burned, or, say, as follows:
Cost of construction of new building........$3,164.06
Less one-third for depreciation............... 1,054.68
$2,109.38
Less amount paid by Insurance Company.. 1,000.00
Total recovery................................ $1,109.38
*567For the reasons assigned our former decree is set aside, and it is now ordered, adjudged, and decreed that the judgment appealed from be, and the same is hereby, amended by reducing the sum to be paid by defendant to plaintiff Palmetto Moss Factory to the sum of $1,422.34. It is further ordered that the judgment in favor of plaintiff Charles Meyer be, and the same is hereby, reduced to the sum of $1,109.38. Both sums to bear legal interest from judicial demand. In other respects the judgment of the lower court is affirmed, said plaintiffs, appellees, to pay the,costs of this appeal, and the costs of the lower court to be paid by the defendant.
PROVOSTY, J., dissents for reasons assigned in. original opinion.